DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Allowable Subject Matter
Claims 2-5 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a granularity task segmentation unit and a task segmentation granularity selection unit in claim 1; a first granularity task segmentation unit, a second granularity task segmentation unit, a third granularity task segmentation unit, a fourth granularity task segmentation unit and a fifth granularity task segmentation unit in claim 2; and a task queue unit, a monitoring unit and a task scheduling unit in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
The following claims are objected to because of informalities and antecedence issues. It is suggested Applicants amend these claims as follows:
Claim 2
-- The task segmentation device of claim 1, wherein the granularity task segmentation unit includes at least one of a first granularity task segmentation unit configured to identify the task as one of the one or more subtasks 
a second granularity task segmentation unit configured to:
divide sample data associated with the task into one more subsets 
identify a computation of each subset of sample data as one of the one or more subtasks 
a third granularity task segmentation unit configured to segment the task according to layer types of the neural network, wherein computation for layers of the same layer type is identified as one of the one or more subtasks 
a fourth granularity task segmentation unit configured to segment the task according to an interlayer structure of the neural network, wherein computation for multiple adjacent layers is identified as one of the one or more subtasks 
Claims 5 and 20
-- ...performing segmentation on the output neurons according to a block size of (Bfout, Bxout, Byout), and simultaneously performing segmentation on [[the]] weights according to a block size of... -- 
Claim 14
-- dividing, by a second granularity task segmentation unit of the granularity task segmentation unit, sample data associated with the task into one or more subsets  --
Claim 19
-- wherein performing task segmentation according to [[the]] intra-layer structures of the neural network includes: --
Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is
directed to an abstract idea without significantly more. Claim 1 recites a device for segmenting a task into one or more subtasks based upon a determined granularity. Under a broadest reasonable interpretation, such segmentation can be performed as a series of mental processes and/or using pen and paper. For example, an individual can mentally perform the task of dividing a sentence into separate segments while choosing the size of the segments. While claim 1 recites performing the segmentation using a task segmentation device for a neural network (an intended use), a granularity task segmentation unit and a task segmentation granularity selection unit, these additional elements simply amount to using a computer as a tool to perform the abstract idea and, therefore, do not integrate the abstract idea into a practical application and do not amount to significantly more than the judicial exception for the same reason.
Claim 13 recites limitations analogous to those of claim 1 and is, therefore, rejected for the same reasons given for claim 1.
Claim 14 is also rejected under 35 USC § 101 as the dividing step can be performed by an individual mentally parsing words in the sentence into different groups and converting each group to a binary form using pen and paper. While claim 14 recites performing the dividing using a second granularity task segmentation unit, this additional element simply amounts to using a computer as a tool to perform the abstract idea and, therefore, does not integrate the abstract idea into a practical application and does not amount to significantly more than the judicial exception for the same reason.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100125847 A1 - hereinafter "Hayashi".

With respect to claim 1, Hayashi teaches,
A task segmentation device for a neural network, comprising:
a granularity task segmentation unit configured to segment a task into one or more subtasks in accordance with at least one granularity; and - "The job dividing unit 24 divides the original job delivered from the client response unit 26 into smaller jobs (hereinafter referred to as "divided jobs") based on the allocation sizes determined by the job size determining unit 23." [0044]
a task segmentation granularity selection unit configured to determine the granularity for segmenting the task. - "A job size determining unit 23 determines the sizes of jobs to be allocated to the respective nodes in accordance with the processing capacities of the nodes 11 to 14." [0033]

With respect to claim 13, Hayashi teaches,
A task segmentation method for a neural network, comprising:
segmenting, by a granularity task segmentation unit, a task into one or more subtasks in accordance with at least one granularity; and - "The job dividing unit 24 divides the original job delivered from the client response unit 26 into smaller jobs (hereinafter referred to as "divided jobs") based on the allocation sizes determined by the job size determining unit 23." [0044]
determining, by a task segmentation granularity selection unit, the granularity for segmenting the task. - "A job size determining unit 23 determines the sizes of jobs to be allocated to the respective nodes in accordance with the processing capacities of the nodes 11 to 14." [0033]

Claims 6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130117305 A1 - hereinafter "Varakin".

With respect to claim 6, Varakin teaches,
A task processing device, comprising: - "The invention relates to a system for parallel execution of database queries over one or more Central Processing Units (CPUs), and one or more Multi Core Processors, (MCPs)..." [0027]; Figs. 1a-1b
a task segmentation device; and - query analyzer 102 [0044]; Fig. 1
a task scheduling device that includes: - "FIG. 2 illustrates in block diagram form the structure of the virtual machine 120." [0055]
a task queue unit configured to cache unscheduled tasks; - "The query compiler 107 accepts the list of sub-queries and the execution addresses from the query analyzer 102. The query compiler 120 forms an Abstract Syntax Tree (AST) only for the sub-queries that are targeted to the MCP 105. The AST contains all primitives (unscheduled tasks) that should be run on data provided by the DBMS to complete the query." [0045]. "After compiling the MCP primitives to an executable tree, the compiler 107 sends the execution tree 210 to the task bank 201 (task queue unit)." [0055]; Fig. 2
a monitoring unit configured to monitor a working state of each core of a multi-core processor in real time; and - "The system further comprises a Hardware Abstraction Layer (HAL) 126. The HAL monitors all the MCPs and its various cores, and determines which of them is available for performing new tasks from the task bank. The HAL reports its observations to query analyzer 102, to enable it to decide if the query should go to the CPU 104 or to the MCP 105. For example, if the HAL reports that all the MCPs are busy, the query analyzer 102 forwards the execution to the CPU 104 in a form of sub-query. In addition, the HAL reports to the virtual machine 120 about availability of MCP units to enable it to forward tasks from its task bank to an available MCP." [0048]; Fig. 1b. "...a Hardware Abstraction Layer (HAL) for monitoring operation in real time of all said MCPs and their various cores..." (claim 8)
a task scheduling unit configured to: select a task to be scheduled from the unscheduled tasks, and - "Each compiled MCP primitive (task) within the task bank works on data which is provided to him by a corresponding sub-query, which is in turn executed by the CPU 104. Therefore, each MCP primitive is essentially triggered by data which arrives from the DBMS by CPU 104. The VM 120 manages pre-allocated RAM buffers, each of those buffers may optionally be defined as a non-swappable and/or a write-combined memory region. At the moment that the data within the buffer is ready for a specific sub query, the MCP 105 begins to run the primitives from the task bank (shown in FIG. 2). A scheduler of the VM (also shown in FIG. 2) coordinates the primitive execution by the MCP 105, depending on the data readiness in the buffer." [0047]; allocate and schedule the task to be scheduled to a target core according to the working state of each core. - "At the moment that the data within the buffer is ready for a specific sub query, the MCP 105 begins to run the primitives from the task bank (shown in FIG. 2). A scheduler of the VM (also shown in FIG. 2) coordinates the primitive execution by the MCP 105, depending on the data readiness in the buffer." [0047]. "In addition, the HAL reports to the virtual machine 120 about availability of MCP units to enable it to forward tasks from its task bank to an available MCP." [0048]; Fig. 2

With respect to claim 12, Varakin teaches,
wherein the working state of each core includes at least one of...a utilization rate. - "The module of the present invention analyzes each query, converts it to plurality of corresponding sub-queries, and assigns to each sub-query an address of a CPU or an MCP which is most appropriate in terms of efficiency of operation (time, power, and parallel processing). It has been found that utilizing the add-on module of the present invention (i.e., which utilizes a CPU and MCP in parallel) can provide query execution even 10 times faster (i.e., 1000 percent improvement in the performance) in comparison with the prior art structure which utilizes a CPU only." [0043] "The HAL monitors all the MCPs and its various cores, and determines which of them is available for performing new tasks from the task bank. The HAL reports its observations to query analyzer 102, to enable it to decide if the query should go to the CPU 104 or to the MCP 105. " [0048]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20130117305 A1 - hereinafter "Varakin", in view of US 20170075734 A1 - hereinafter "Raman".

With respect to claim 7, Varakin does not explicitly teach,
wherein the task scheduling unit is configured to count a number of tasks in a private task queue of each core and selecting the core with the fewest tasks in the private task queue as the target core.
However, in analogous art, Raman teaches:
"Based on the number of currently queued tasks in the task queues 220a-220d, the load-based scheduler module 210 may identify the second CPU 112 as the appropriate processing unit to execute a version of the multi-versioned task 201 due to the second task queue 220b having the fewest currently queued tasks 230b." [0045]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Varakin with Raman's teachings because doing so would provide Varakin's system with the ability to efficiently schedule and execute particular versions of multi-versioned tasks on a multi-processor computing device, as suggested by Raman [0024].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20130117305 A1 - hereinafter "Varakin", in view of US 20150106819 A1 - hereinafter "Kim".

With respect to claim 8, Varakin does not explicitly teach,
wherein the task scheduling unit is configured to track time for completion of all the tasks in the private task queue of each core and selecting the core of which the task completion time is shortest as the target core.
However, in analogous art, Kim teaches:
"The Load Balance (LB) algorithm is an algorithm in which only the sum of execution times of tasks assigned to each core is taken into consideration. This algorithm assigns tasks to a core, in which the sum of task execution times is the smallest." [0064]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Varakin with Kim's teachings because doing so would provide Varakin's system with the ability to identify and select a task scheduling algorithm exhibiting the best performance, as suggested by Kim (Abstract).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20130117305 A1 - hereinafter "Varakin", in view of US 20170102971 A1 - hereinafter "Blagodurov".

With respect to claim 9, Varakin does not explicitly teach,
wherein the task scheduling unit is configured to monitor a distribution condition of resources required by the task to be scheduled in all the cores and selecting the core with the most resources as the target core.
However, in analogous art, Blagodurov teaches:
"At block 508, the critical processing core workload is assigned to a processing core from the heterogeneous ISA pool of available processing cores with a largest memory page size (e.g., compared to the memory page sizes for one or more other available processing cores)." [0038]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Varakin with Blagodurov's teachings because doing so would provide Varakin's system with the ability to facilitate placement of processing core workloads, as suggested by Blagodurov [0004].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20130117305 A1 - hereinafter "Varakin", in view of 20150040136 - hereinafter "Matthes".

With respect to claim 10, Varakin does not explicitly teach,
wherein the task scheduling unit is configured to allocate the task to be scheduled to the target core by adopting a heuristic algorithm.
However, in analogous art, Matthes teaches:
"The scheduler is arranged to allocate the one or more processing tasks from the task queue to a selected processor core, typically based on a heuristic function and a load balancing mechanism." [0004]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Varakin with Matthes' teachings because doing so would provide Varakin's system with the ability to improve system performance by optimizing task scheduling, as suggested by Matthes [0004].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20130117305 A1 - hereinafter "Varakin", in view of US 20130160023 A1 - hereinafter "Suzuki".

With respect to claim 11, Varakin does not explicitly teach,
wherein the task scheduling unit is configured to perform task scheduling at a time interval, and select the task to be scheduled in at least one of the following manners: ...selecting the unscheduled task of which estimated execution time is longest,
However, in analogous art, Suzuki teaches:
"The scheduler 200 allocates to the core selected at step S806, the thread whose estimated processing time period is the longest among the unallocated threads (step S807)." [0118]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Varakin with Suzuki's teachings because doing so would provide Varakin's system with the ability to reduce cache misses and maintain processing efficiency of a core, as suggested by Suzuki [0044].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 20100125847 A1 - hereinafter "Hayashi", in view of US 20120198466 A1 - hereinafter "Cherkasova".

With respect to claim 14, Hayashi does not explicitly teach,
dividing, by a second granularity task segmentation unit of the granularity task segmentation unit, sample data associated with the task into one or more subsets of sample data; and
identifying, by the second granularity task segmentation unit of the granularity task segmentation unit, a computation of each subset of sample data as a subtask.
However, in analogous art, Cherkasova teaches:
"Given the monotonicity property, the problem can be formulated as follows. Given a job J with input data set D that can be partitioned into N.sub.M.sup.J map tasks and N.sub.R.sup.J reduce tasks, combinations (S.sub.M.sup.J,S.sub.R.sup.J)of map and reduce slots, respectively, to be allocated to job J are identified to allow the job to finish within or by target completion time T, where time Tis a performance goal." [0065]
"Reduce tasks take as input partitions of the intermediate results to produce outputs, based on a predefined function that defines the processing to be performed by the reduce tasks." [0013]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Hayashi with Cherkasova's teachings because doing so would provide Hayashi's system with the ability to facilitate achievement of performance goals associated with a job, as suggested by Cherkasova (Abstract).

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100125847 A1 - hereinafter "Hayashi", in view of US 20210312260 A1 - hereinafter "Wu".

With respect to claim 15, Hayashi does not explicitly teach,
segmenting, by a third granularity task segmentation unit of the granularity task segmentation unit, the task according to layer types of the neural network, where computation for layers of the same layer type is identified as a subtask.
However, in analogous art, Wu teaches:
"Non-limiting examples of the present disclosure describe a convolutional neural network (CNN) architecture that is configured to evaluate conversational relevance of query-response pairs. A CNN model is provided. The CNN model comprises: a first branch, a second branch, and multilayer perceptron (MLP) layers. The first branch comprises a plurality of convolutional layers with dynamic pooling to process a query." [0002]
"To improve CNN model processing, the first branch is configured to execute dynamic pooling processing operations that comprise: dividing a sentence representation of the query into at least two segments, evaluating redundant textual information in short text portions between the at least two segments of the query, and propagating non-redundant short text portions (sub-tasks) of the at least two segments for further processing (computation). In examples, the first branch may further comprise a plurality of convolutional layers with k-max pooling. The previously stated further processing of the first branch may comprise propagating the non-redundant short text portions of the at least two segments for the query to the plurality of convolutional layers with k-max pooling. Processing by the plurality of convolutional layers with k-max pooling results in the generation of the first input for the MLP layers to utilize in ranking of query-response pairs." [0003]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Hayashi with Wu's teachings because doing so would provide Hayashi's system with the ability to improve the operation of a processing device when utilizing a CNN, as suggested by Wu [0014]. 

With respect to claim 19, Hayashi does not explicitly teach,
wherein performing task segmentation according to [[the]] intra-layer structures of the neural network includes: 
performing task segmentation on convolutional layer computation, fully connected layer computation, pooling layer computation or active layer computation of the neural network.
However, in analogous art, Wu teaches:
"Non-limiting examples of the present disclosure describe a convolutional neural network (CNN) architecture that is configured to evaluate conversational relevance of query-response pairs. A CNN model is provided. The CNN model comprises: a first branch, a second branch, and multilayer perceptron (MLP) layers. The first branch comprises a plurality of convolutional layers with dynamic pooling to process a query." [0002]
"To improve CNN model processing, the first branch is configured to execute dynamic pooling processing operations that comprise: dividing a sentence representation of the query into at least two segments, evaluating redundant textual information in short text portions between the at least two segments of the query, and propagating non-redundant short text portions of the at least two segments for further processing." [0003]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Hayashi with Wu's teachings because doing so would provide Hayashi's system with the ability to improve the operation of a processing device when utilizing a CNN, as suggested by Wu [0014]. 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100125847 A1 - hereinafter "Hayashi", in view of US 20170093639 A1 - hereinafter "Dabbagh".

With respect to claim 16, Hayashi does not explicitly teach,
segmenting, by a fourth granularity task segmentation unit of the granularity task segmentation unit, the task according to an interlayer structure of the neural network, where computation for multiple adjacent layers is identified as a subtask.
However, in analogous art, Dabbagh teaches:
"As shown, the neural network prediction model 300 includes an input layer 310, a hidden layer 330 and an output layer 350. In the depicted embodiment, the workload prediction component 150 has divided the virtual workload requests classified into the category corresponding to the prediction model 300 into a number of discretized time slot groups 305(1)-(L). For example, each of the number of discretized time slot groups 305(1)-(L) could correspond to a respective minute of the observation window (i.e., the duration of time during which the requests in the historical workload request information 210 were received), where L represents the number of discretized slots." [0042]; Fig. 3
"The input layer 310 contains input neurons 315(1)-(L), each corresponding to a respective discretized time slot groups 305(1)-(L)." [0043]; Fig. 3
"The hidden layer 330 contains neurons 335(1)-(n), where each neuron 335(1)-(n) receives the output of neurons 315(1)-(L)." [0044]; Fig. 3
"The workload prediction component 150 can tune (subtask) the various weights used by the various neurons 315(1)-(L), 335(1)-(N) and 355 to determine optimal weight values." [0045]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Hayashi with Dabbagh's teachings because doing so would provide Hayashi's system with the ability to accurately schedule the availability of computing resources in the computing environment at future points in time, as suggested by Dabbagh [0060].

With respect to claim 17, Hayashi does not explicitly teach,
segmenting, by a fifth granularity task segmentation unit of the granularity task segmentation unit, the task according to intra-layer structures of the neural network 
However, in analogous art, Dabbagh teaches:
"As shown, the neural network prediction model 300 includes an input layer 310, a hidden layer 330 and an output layer 350. In the depicted embodiment, the workload prediction component 150 has divided the virtual workload requests classified into the category corresponding to the prediction model 300 into a number of discretized time slot groups 305(1)-(L). For example, each of the number of discretized time slot groups 305(1)-(L) could correspond to a respective minute of the observation window (i.e., the duration of time during which the requests in the historical workload request information 210 were received), where L represents the number of discretized slots." [0042]; Fig. 3
"The input layer 310 contains input neurons 315(1)-(L), each corresponding to a respective discretized time slot groups 305(1)-(L)." [0043]; Fig. 3
"The hidden layer 330 contains neurons 335(1)-(n), where each neuron 335(1)-(n) receives the output of neurons 315(1)-(L). Generally, each neuron 335(1)-(n) is configured to multiply the output of each neuron 315(1)-(L) by a certain weight, add a bias term, and apply a sigmoid activation function to the sum of the results. The neurons 335(1)-(n) then output the resulting value to the neuron 355 in the output layer 350." [0044]; Fig. 3
The limitation to segment computation types in each of the layers of the neural network into subtasks recites an intended result and, as such, carries no patentable weight.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Hayashi with Dabbagh's teachings because doing so would provide Hayashi's system with the ability to accurately schedule the availability of computing resources in the computing environment at future points in time, as suggested by Dabbagh [0060].

With respect to claim 18, Hayashi does not explicitly teach,
wherein the task segmentation is performed by selecting at least one unit in a task segmentation device for task segmentation on the basis of at least one of...a topological structure of the neural network.
However, in analogous art, Dabbagh teaches:
"As shown, the neural network prediction model 300 includes an input layer 310, a hidden layer 330 and an output layer 350. In the depicted embodiment, the workload prediction component 150 has divided the virtual workload requests classified into the category corresponding to the prediction model 300 into a number of discretized time slot groups 305(1)-(L). For example, each of the number of discretized time slot groups 305(1)-(L) could correspond to a respective minute of the observation window (i.e., the duration of time during which the requests in the historical workload request information 210 were received), where L represents the number of discretized slots." [0042]; Fig. 3
"The input layer 310 contains input neurons 315(1)-(L), each corresponding to a respective discretized time slot groups 305(1)-(L)." [0043]; Fig. 3
"The hidden layer 330 contains neurons 335(1)-(n), where each neuron 335(1)-(n) receives the output of neurons 315(1)-(L). Generally, each neuron 335(1)-(n) is configured to multiply the output of each neuron 315(1)-(L) by a certain weight, add a bias term, and apply a sigmoid activation function to the sum of the results. The neurons 335(1)-(n) then output the resulting value to the neuron 355 in the output layer 350." [0044]; Fig. 3
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Hayashi with Dabbagh's teachings because doing so would provide Hayashi's system with the ability to accurately schedule the availability of computing resources in the computing environment at future points in time, as suggested by Dabbagh [0060].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192